Appeal from a judgment of the Supreme Court (Feldstein, J.), entered April 26, 2010 in Franklin County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition.
Petitioner, a prison inmate, sought to commence this CPLR article 78 proceeding by order to show cause and petition alleg*1041ing, among other things, various violations by officials pertaining to his criminal conviction, his treatment in prison and responses he received regarding grievances he had filed. Supreme Court refused to execute the order to show cause and dismissed the petition without prejudice on the ground that the statements in the pleading were not sufficiently particularized. Indeed, the petition identifies no particular determinations that petitioner seeks to challenge, nor is there any indication that petitioner has exhausted his administrative remedies with regard thereto. Accordingly, the petition was properly dismissed (see CPLR 3013; Matter of Pettus v New York State Dept. of Correctional Servs., 77 AD3d 996 [2010]; Matter of Abreu v Hogan, 72 AD3d 1143, 1143-1144 [2010], appeal dismissed 15 NY3d 836 [2010]).
Mercure, A.EJ., Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the judgment is affirmed, without costs.